Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 1 of 20. PageID #: 6




                    EXHIBIT 1
            Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 2 of 20. PageID #: 7




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                              August 24,2020 15:51


                                          By: MICHAEL P. HARVEY 0039369

                                                Confirmation Nbr. 2057249



  DEENABUGARA                                                               CV 20 936359

           vs.
                                                                    Judge: MAUREEN CLANCY
  CHS EMPLOYMENT SERVICES, LLC, ET AL.




                                                     Pages Filed:   12




Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
             Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 3 of 20. PageID #: 8



                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

      DEENA BUGARA                                             )   CASE NO.:
      1640 Cedarwood Drive, Apt. 331                           )
      Westlake, OH 44145-1824                                  )
                                                               )   JUDGE
               Plaintiff,                                      )
                                                               )
      -vs-                                                     )
                                                               )   (JURY DEMAND ENDORSED
      CHS EMPLOYMENT SERVICES, LLC                             )   HEREON)
      CONTINUING HEALTHCARE                                    )
      SOLUTIONS                                                )
      7251 Engle Drive, Suite 350                              )
      Middleburgh Hts., OH 44130                               )
                                                               )
      AND                                                      )
                                                               )
      AARYN CROSBY                                             )
      Chief Financial OFficer                                  )
      CHS Therapy, DATH Rehab and                              )
      Remedy Therapy                                           )
      7251 Engle Drive, Suite 350                              )
      Middleburgh Hts., OH 44130                               )
                                                               )
      AND                                                      )
                                                               )
      DANIEL COBB                                              )
      Director of Human Resources                              )
      CHS-Therapy                                              )
      7251 Engle Drive, Suite 350                              )
      Middleburgh Hts., OH 44130                               )
                                                               )
               Defendants.                                     )



                                                     COMPLAINT



              The Plaintiff, Ms. Deena Bugara ("Plaintiff), by and through counsel, for her Complaint

     against the Defendants, states as follows:




Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
            Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 4 of 20. PageID #: 9



                                                  INTRODUCTION

           1. The Plaintiff brings this lawsuit as a result of the Defendants' violation of the Fair Labor

     Standards Act ("FLSA"), 29 U.S.C. §201-219 etseq. and the Ohio Minimum Wage Standards Act,

     Ohio Revised Code §4111.01 et seq. by virtue of Defendants' practices, policies and procedures,

     and failing to pay non-exempt employees overtime and straight pay compensation for hours

     worked in excess of 40 hours per work week.

          2. The Plaintiff also brings this action under Ohio Revised Code §4113.15 to remedy

     Defendants' deliberate failure to pay all wages due on scheduled pay days.

          3. The Plaintiff also brings this action to address payroll and pay retaliation under State and

     Federal law.

                                             JURISDICTION AND VENUE

         4. This Court has jurisdiction over Plaintiffs State and Federal claims.

         5. The Defendants hired the Plaintiff to work in the County of Cuyahoga. Therefore, the

     exercise of personal jurisdiction or subject matter jurisdiction comports with due process.

         6. Additionally, the Plaintiff was paid unlawfully by the Defendants pursuant to work

     performed in Cuyahoga County, Ohio where the Plaintiff also lives.

         7. The causes of action herein arise from or relate to contact by the Defendants with Ohio

     residents and Ohio situations, thereby confirms specific jurisdiction over the Defendants in this

     Court.

         8. At all times referenced herein, CHS Employment Services, LLC ("CHS") formed a single

     enterprise within the meaning of the FLSA and formed a single enterprise engaged in commerce

     within the meaning of FLSA §203 et seq. and that said enterprise herein after mentioned had

     employees engaged in commerce or in the production of goods for commerce or employee's

     handling, selling or otherwise working on goods and/or materials that have been moved in or

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             2
           Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 5 of 20. PageID #: 10



     produced for commerce by any person in that enterprise which had gross volume of sales of not

     less than $500,000.00.

              9.      At all times material to the Complaint, Deena Bugara participated in the action

     movement of things in interstate commerce by regular using instrumentalities of interstate

     commerce in her work, namely by processing payrolls affiliated through banks located both within

     and outside the borders of Ohio.

              10.     At all material times, the Defendants were employers active within the meaning of

     the FLSA and the Ohio Minimum Fair Wages Standard Act ("OMFWSA").

                                                       PARTIES

              11.     Defendant, CHS Employment Services, LLC, is a limited liability company

    organized under the laws of the State of Ohio.

               12.    Defendants Aaryn Crosby, Chief Financial Officer CHS Therapy, DATH Rehab

     and Remedy Therapy and Daniel Cobb Director of Human Resources, CHS-Therapy are at the

     offices to which Ms. Bugara was hired and worked and responded throughout her months of

     employment at the company.

               13.    At all times relevant herein, the Defendants' maintained an office in Middleburgh

     Heights, Cuyahoga County, Ohio.

               14.    At all relevant times herein, the individual Defendants maintained and exercised

     operational control over Defendant CHS Employment Services, LLC, including, not limited to

     exercised control and discretion regarding employment decisions, establishing rates of

     compensation for individual employees, establishing payroll practices and procedures, deciding

     who was exempt and nonexempt and other related policies and procedures.

               15.    The individual Defendants exercised control over Defendant CHS Employment

     Services, LLC including directing the specific individuals to be placed on the company's payroll.

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             3
           Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 6 of 20. PageID #: 11



     controlling the expenditure of company funds to cover payrolls, managing payroll practices and

     procedures involving overtime and regular straight pay determinations.

                16.   The individual Defendants also determined whether or not employees would be

     receiving overtime wages as required by both Federal and State Law.

                17.   The individual Defendants exercised control over Defendant CHS Employment

     Services, LLC including the expenditure of company funds to pay for business activities.

                18.   At all relevant times hereunder, the all Defendants were employers within the

     meaning of both 29 U.S.C. §203 etseq. and Ohio Revised Code §4111.01 etseq.

                19.   Upon information and belief, the individual Defendants are residents of the State

     of Ohio.

                20.   At all relevant times herein, the Defendants were an enterprise within the meaning

     of both State and Federal law.

                21.   At all relevant times here, the Defendants were an enterprise engaged in commerce

     or in the production of goods for commerce within the meaning of both State and Federal law.

                                                        COUNT I

                22.   CHS Employment Services, LLC provides payroll services for various companies.

                23.   The Plaintiff, Deena Bugara, was hired by the Defendants in 2020.

                24.   Ms. Bugara's primary duties as directed by the Defendants were to manage the

     payroll process and payroll tax setup.

                25.   She was an at will employee and treated as an at will employee.

                26.   Ms. Bugara was not required to use managerial skills to realize any profit or loss.

                27.   Ms. Bugara was economically dependent upon CHS Employment Services, LLC

     and did not invest her own money, equipment or supplies into the business.




Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             4
           Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 7 of 20. PageID #: 12



               28.    Ms. Bugara's job duties did not require any specialized skills or particular education

     or licensing.

               29.    At all times material to this Complaint, the Defendants' controlled Ms. Bugara's

     employment completely.

               30.    Ms. Bugara was not conducting her own business while in the employ of the

     Defendants.

               31.    At all times referenced herein, the Defendants paid Ms. Bugara a "salary."

               32.    Soon after working at the position, Ms. Bugara realized based, on her background,

     that the position was not an administrative exempt position despite being called payroll manager.

               33.    Ms. Bugara brought this to the attention of the individual Defendants who ignored

     her at first, then retaliated.

               34.    She was routinely and regularly required to work as many as 20 to 25 overtime

     hours per week under the exemption.

               35.    She was neither paid regular time for the hours over 40 or overtime for the hours

     worked over 40, in violation of both State and Federal law.

               36.    The above payroll practices and discrepancies resulted in both straight time and

     overtime wage violations of both 29 U.S.C. §§201-219 et seq. and Ohio Revised Code Chapter

     4111 etseq.

               37.    Despite Ms. Bugara's frequent complaints about this failure to pay straight and

     overtime wages, the Defendants refused to remedy these repeated and willful violations.

               38.    Defendants' violation of State and Federal law were willful and reckless.

               39.    As the direct and proximate result of the Plaintiffs concerns raised to management

     about these issues, she was fired and despite the company challenging her unemployment benefits,

     the Ohio Department of Job and Family Services found that Ms. Bugara was discharged without

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             5
           Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 8 of 20. PageID #: 13



     just cause "the facts did not support the claimant was discharged by CHS on 7/16/20 for not being

     able to perform the required work."

                                COUNT II - FLSA OVERTIME VIOLATIONS

              40. The Plaintiff incorporates each and every allegation in Paragraphs 1 - 38 of the

     Complaint as if fully rewritten herein.

              41. The FLSA requires that nonexempt employees receive overtimes compensation of not

     less than one and one-half times the employee's regular rate.

              42. The Plaintiff should have been paid overtime wages in the amount of 150% of the

     normal basic rate for all hours worked in excess of 40 hours per work week. See, 29 U.S.C.

     §207(a)(l).

              43. The Defendants have engaged in a series of unlawful acts, practices, policies and

     procedures in violation of the FLSA, including refusing and/or failing to calculate and pay the

     Plaintiffs overtime wages as required by Federal law.

              44. The above described willful and systematic violation of the FLSA complained of by

     Ms. Bugara was ignored.

              45. The Defendants' unlawful conduct directly and proximately caused the Plaintiff

     damages in an amount to be determined at trial.

              46. The Defendants' willful violations and reckless disregard to the Federal and State

     rights entitle the Plaintiff to liquidated and/or putative damages in an amount to be determined.

                               COUNT III - OHIO OVERTIME VIOLATIONS

              47. The Plaintiff incorporates each and every allegation in Paragraphs 1 - 45 of the

     Complaint as if fully rewritten herein.

              48. The Defendants are employers covered by the overtime requirements set forth in Ohio

     Revised Code §4111.01 et seq.

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             6
             Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 9 of 20. PageID #: 14



              49. As an employee for the Defendants, Ms. Bugara worked in excess of the maximum

     weekly hours permitted under Ohio Revised Code §4111.03, but was not paid regular or overtimes

     wages in the amount of one and one-half times per her hourly rate for any of the time she spent

     working for the Defendants, as required by Ohio Revised Code §4111.03.

              50. Throughout Plaintiffs employment the Defendants knew that they were required to

     pay the Plaintiff for all hours worked because at a minimum, the Plaintiff complained about it.

              51. The Defendants also knew or should have known that they were required to pay

     overtime wages at a rate of one and one-half times the Plaintiffs hourly rate of pay, but despite

     that knowledge, the Defendants willfully withheld and willfully failed to pay the wages and

     overtime compensation to which the Plaintiff should have been entitled to receive.

              52. Pursuant to the OMFWSA, the Plaintiff is entitled to unpaid overtime wages dating

     back to the beginning of her employment.

              53. The exact amount of her compensation, including overtime, which Defendants have

     failed to pay the Plaintiff is unknown at this time, as the records necessary to make such precise

     calculations have been requested from the Defendants, but are in their possession at the current

     time.

              54. The OMFWSA requires employers to make, keep and preserve records of the wages,

     hours and other conditions and practices of employment and to preserve such records.          The

     Plaintiffs are entitled to review their records of hours worked to determine the exact amount of

     overtime owed by the Defendants to the Plaintiff. Absent Defendants' properly keeping these

     records as required by law, the Plaintiff would be entitled to submit her own information on the

     recollection of the hours worked.

              55. Pursuant to the OMFWSA, the Plaintiff is entitled to relief sought including unpaid

     wages, overtime, attorneys' fees, costs and expenses incurred.

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             7
          Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 10 of 20. PageID #: 15



                          COUNT IV - OHIO BREACH OF CONTRACT CLAIM

              56. The Plaintiff incorporates each and every allegation in Paragraphs 1 - 54 of the

     Complaint as if fully rewritten herein.

              57. When Ms. Bugara was hired, she was hired as a payroll manager with the Defendants

     claiming that she was exempt from overtime.

              58. It soon became clear to Ms. Bugara, who has a tremendous amount of payroll

     background, that the position was not an exempt position and she complained about it.

              59. Notwithstanding those complaints, which were ignored, the Plaintiff was not paid in

     accordance with State and Federal requirements, including the payment of proper minimum wages

     and overtimes wages that were required.

              60. The Plaintiff worked for the Defendants on the basis that she would be paid for all

     hours worked and paid in accordance with the requirements of State and Federal law, including

     but no limited to the payment of overtime wages, minimum wages and prompt pay of all wages.

              61. The Defendants' accepted the benefits of Plaintiffs work but did not pay the Plaintiff

     the compensation she was entitled to.

              62. Defendants' knowingly and improperly failed to pay Deena Bugara all wages due

     within the time specified under Ohio law.

              63. The Defendants' knowingly and improperly failed to pay the Plaintiff despite

     complaints about the situation that Ms. Bugara found were improper.

              64. The Defendants' failure to pay the Plaintiff all wages due when they were due

     constitute a violation of Ohio Revised Code §4111.15 in an amount to be determined at trial.

              65. Moreover, 29 U.S.C. §216(b) entitles an employee to recover all unpaid wages, an

     equivalent amount of liquidated damages as well as reasonable attorneys' fees and costs.




Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             8
          Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 11 of 20. PageID #: 16



              66. At all times relevant to this action, the Defendants' willfully failed and refused to pay

     Bugara the Federal minimum wages required by the FLSA on all hours over 40, causing Ms.

     Bugara to suffer damages in an amount to be proven at trial.

              67. The Defendants either recklessly failed to investigate whether their failure to pay Ms.

     Bugara at least the minimum wages for all hours she worked over the 40 hours violated both State

     and Federal law, but they also intentionally misled Ms. Bugara to believe that the Defendants' were

     not required to pay her for any hours over 40 and in fact the Defendants apparently concocted a

     scheme to deprive Ms. Bugara of both minimum and overtime wages by misclassifying the

     position as exempt when it was not exempt.

              68. The Defendants' conduct as alleged herein constitutes a willful violation of both State

     and Federal law.

              69. Moreover, the Defendants' violated the FLSA and State law without good faith belief

     that their conduct was lawful.

              70. Ms. Bugara requests recover of attorneys' fees, costs and expenses as well as any and

     all other relief she may be entitled pursuant to State and Federal law.

                                      COUNT V - WAGE HOUR RETALIATION

              71. The Plaintiff incorporates each and every allegation in Paragraphs 1 - 74 of the

     Complaint as if fully rewritten herein.

              72. Section 15(a)(3) of the FLSA states that it is a violation for any person to discharge or

     in any other manner discriminate against any employee because such employees filed any

     complaints or instituted or caused to be instituted any proceedings under or related to the FLSA,

     or has testified or is about the testify in such proceedings....

              73. Employees are protected regardless of whether a complaint is made orally or in

     writing.

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                             9
          Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 12 of 20. PageID #: 17



              74. Ms. Bugara asserts to this Court that she was discharged in violation of both State and

     Federal law as a result of complaining about her position being exempt when it was not or should

     not have been exempt.

              75. As determined by Ohio Job and Family Services, she was not discharged with cause

     and in fact, the Ohio Department of Job and Family Services stated "the facts provided did not

     support the claimant was discharged by CHS Employment Services, LLC on 07/16/2020 for not

     being able to perform the required work."

              76. This is because Ms. Bugara has a tremendous amount of experience in payroll and

     employment practices.

              77. She took the assertion of being an exempt position at face value when she was hired,

     but it soon became clear she was not exempt.

              78. The requirements of her position did not meet the short or long test for exemption

     under wage and hour laws.

              79. But, her efforts to remedy the situation, to correct the situation to comply with law

     was met with discharge as a subterfuge for getting rid of her.

              80. As a result of the retaliatory conduct by the Defendants, the Plaintiff is entitled to

     damages in an amount to be determined at trial.

                           COUNT VI - UNJUST ENRICHMENT/QUANTUM MERUIT

              81. The Plaintiff incorporates each and every allegation in Paragraphs 1 - 84 of the

     Complaint as if fully rewritten herein.

              82. The Plaintiff Deena Bugara provided benefits to the Defendants for which she was

     paid a salary for the first 40 of her hours.

              83. She was not paid for the 20 or more hours per week that she was expected to work as

     a salary exempt employee of CHS Employment Services, LLC.

Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                            10
          Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 13 of 20. PageID #: 18



              84. She received no minimum wage, no overtime and nothing else for the time that she

     spent.

              85. The Plaintiff states that the Defendants have been unjustly enriched and that they have

     refused and failed to make payment to Ms. Bugara for all the compensable hours of work that she

     provided to them for which the Defendants' benefited.

                                                   PRAYER FOR RELIEF

              WHEREFORE, the Plaintiff Deena Bugara, requests judgment against all Defendants

     jointly and severally as follows:

              (a)   Awarding the Plaintiff unpaid minimum wages;

              (b) Providing the Plaintiff overtime wages and an additional amount of liquidated

     damages pursuant to 29 U.S.C. §216(b);

              (c) Award other damages including actual, general, special, incidental, statutory, putative,

     treble, liquidated and consequential to the Plaintiff in an amount to be determined at trial.

              (d) Issue a declaratory judgment that the practices complained of herein were and are

     unlawful under the FLS A;

              (e) Issue an injunction prohibiting the Defendants from continuing unlawful practices,

     policies and procedures as set forth here;

              (f)   Awarding prejudgment and post judgment interest as provided by law;

              (g) Awarding reasonable attorneys' fees, costs and expenses;

              (h) Awarding compensatory, economic and/or liquidated damages against all Defendants

     jointly and severally.

              (i)   Awarding such other and further relief this Court deems appropriate.




Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                            11
          Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 14 of 20. PageID #: 19



                                                         Respectfully submitted,

                                                         MICHAEL P. HARVEY CO., L.P.A.

                                                         /s/Michael P. Harvey__________
                                                         Michael P. Harvey, Esq. (#0039369)
                                                         311 Northcliff Drive
                                                         Rocky River, Ohio 44116
                                                         Office: (440) 356-9108
                                                         Cell: (440) 570-2812
                                                         Email: MPHarveyCo@aol.com

                                                         Attorney for Plaintiff, Deena Bugara




                                                   JURY DEMAND

              The Plaintiff respectfully gives notice to all parties and counsel of record that he requests

     a jury on all claims and issues so triable by jury with the maximum number ofjurors allowed under

     Ohio law.

                                                         /s/ Michael P. Harvey__________________
                                                         Michael P. Harvey, Es

                                                         Attorney for Plaintiff, Deena Bugara




Electronically Filed 08/24/2020 15:51 / / CV 20 936359 / Confirmation Nbr. 2057249 / CLAJB
                                                            12
SUMMONS IN A CIVIL ACTION                              COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                               Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 15 OHIO
                                                                          CLEVELAND, of 20.44113
                                                                                              PageID #: 20
                  CASE NO.                                     SUMMONS NO.
                CV20936359                   DI   CM             42397093                                           Rule 4 (B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
                                 DEENA BUGARA                           PLAINTIFF
                                       VS
                                                                                                                  SUMMONS
           CHS     EMPLOYMENT          SERVICES,        LLC,   ET AL.   DEFENDANT




          CHS    EMPLOYMENT           SERVICES,        LLC                               You have been named defendant in a sums
          CONTINUING HEALTHCARE SOLUTIONS                                              complaint (copy attached hereto) filed in Cuyahoga
          7251 ENGLE DRIVE, SUITE 350                                                  County Court of Common Pleas, Cuyahoga County
          MIDDLEBURGH           HTS.    OH    44130                                    Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          PlantifTs Attorney                                                           Attorney (Address denoted by arrow at left.)

          MICHAEL P HARVEY                                                               Your answer must also be filed with the court
          311 NORTHCLIFF DRIVE                                                         within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          ROCKY RIVER,           OH    44116-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          MAUREEN        CLANCY
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K. BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
           Aug     24,    2020                           By
                                                                         Deputy


             COMPLAINT FILED
                                                                                      42397093




CMSN130
SUMMONS IN A CIVIL ACTION                              COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                               Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 16 OHIO
                                                                          CLEVELAND, of 20.44113
                                                                                              PageID #: 21
                  CASE NO.                                     SUMMONS NO.
               CV20936359                    D2   CM             42397094                                           Rule 4 (B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
                                 DEENA BUGARA                           PLAINTIFF
                                       VS
                                                                                                                  SUMMONS
           CHS     EMPLOYMENT          SERVICES,        LLC,   ET AL.   DEFENDANT




          AARYN      CROSBY                                                              You have been named defendant in a sums
          CHIEF      FINANCIAL         OFFICER CHS        THERAPY                      complaint (copy attached hereto) filed in Cuyahoga
          DATH     REHAB AND REMEDY THERAPY                                            County Court of Common Pleas, Cuyahoga County
          7251     ENGLE DRIVE, SUITE 350                                              Justice Center, Cleveland, Ohio 44113, by the
          MIDDLEBURGH           HTS.    OH    44130                                    plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          PlantifTs Attorney                                                           Attorney (Address denoted by arrow at left.)

          MICHAEL P HARVEY                                                               Your answer must also be filed with the court
          311 NORTHCLIFF DRIVE                                                         within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          ROCKY RIVER,           OH    44116-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          MAUREEN        CLANCY
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K. BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
           Aug     24,    2020                           By
                                                                         Deputy


             COMPLAINT FILED
                                                                                      42397094




CMSN130
SUMMONS IN A CIVIL ACTION                              COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                               Case: 1:20-cv-02196-DCN Doc #: 1-1 Filed: 09/29/20 17 OHIO
                                                                          CLEVELAND, of 20.44113
                                                                                              PageID #: 22
                  CASE NO.                                        SUMMONS NO.
               CV20936359                    D3   CM                42397095                                           Rule 4 (B) Ohio

                                                                                                                      Rules of Civil
                                                                                                                      Procedure
                                 DEENA BUGARA                              PLAINTIFF
                                        VS
                                                                                                                     SUMMONS
           CHS     EMPLOYMENT          SERVICES,         LLC,     ET AL.   DEFENDANT




          DANIEL       COBB                                                                 You have been named defendant in a sums
          DIRECTOR OF           HUMAN    RESOURCES                                        complaint (copy attached hereto) filed in Cuyahoga
          CHS-THERAPY                                                                     County Court of Common Pleas, Cuyahoga County
          7251 ENGLE DRIVE,              SUITE         350                                Justice Center, Cleveland, Ohio 44113, by the
          MIDDLEBURGH           HTS.    OH    44130                                       plaintiff named herein.

                                                                                            You are hereby summoned and required to answer
                                                                                          the complaint within 28 days after service of this
                     Said answer is required to be served on:                             summons upon you, exclusive of the day of service.

                                                                                            Said answer is required to be served on Plaintiff's
          PlantifTs Attorney                                                              Attorney (Address denoted by arrow at left.)

          MICHAEL P HARVEY                                                                  Your answer must also be filed with the court
          311 NORTHCLIFF DRIVE                                                            within 3 days after service of said answer on
                                                                                          plaintiff's attorney.
          ROCKY RIVER,           OH    44116-0000
                                                                                            If you fail to do so, judgment by default will be
                                                                                          rendered against you for the relief demanded in the
                                                                                          complaint.

                   Case has been assigned to Judge:

          MAUREEN        CLANCY
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                   NAILAH K. BYRD
                                                                                Clerk of the Court of Common Pleas


                    DATE SENT
           Aug     24,    2020                               By
                                                                            Deputy


             COMPLAINT FILED
                                                                                         42397095




CMSN130
         Case: 1:20-cv-02196-DCN
          UNITED     STATES      Doc #: 1-1 Filed: 09/29/20 18 of 20. PageID #: 23
          POSTAL SERVICE




Date Produced: 09/07/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
6119 12. Our records indicate that this item was delivered on 09/02/2020 at 12:46 p.m. in CLEVELAND,
OH 44130. The scanned image oyhe recipient information is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




                       fitl^Pl-OYME(3^R^9^^3f^20-9-9 05:07
Sent To: 7251 ENGLE DRIVE, SUITE 350 MIDDLEBURGH HTS., OH 44130
         Case: 1:20-cv-02196-DCN
          UNITED     STATES      Doc #: 1-1 Filed: 09/29/20 19 of 20. PageID #: 24
          POSTAL SERVICE




Date Produced: 09/07/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
6119 36. Our records indicate that this item was delivered on 09/02/2020 at 12:46 p.m. in CLEVELAND,
OH 44130. The scanned image oyhe recipient information is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Sent To: 7251 ENGLE DRIVE, SUITE 350 MIDDLEBURGH HTS., OH 44130
         Case: 1:20-cv-02196-DCN
          UNITED     STATES      Doc #: 1-1 Filed: 09/29/20 20 of 20. PageID #: 25
          POSTAL SERVICE




Date Produced: 09/07/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
6119 50. Our records indicate that this item was delivered on 09/02/2020 at 12:46 p.m. in CLEVELAND,
OH 44130. The scanned image oyhe recipient information is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




                        NQftb^NiEL/ / ^§§^-9(5^936359
Sent To: 7251 ENGLE DRIVE, SUITE 350 MIDDLEBURGH HTS., OH 44130
